           Case 7:18-cv-03579-AEK Document 78 Filed 12/11/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Felicia Gross and Kenneth Gross,

                                   Plaintiffs,                   ORDER

                 -against-                                       18 Civ. 3579 (AEK)

David Derhagopian,

                                    Defendant.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        The Court is in receipt of a letter filed by Plaintiffs on December 3, 2020, informing the

Court that a motion to quash Plaintiffs’ subpoena for the deposition of a 30(b)(6) representative

from Ravago Americas LLC has been filed in the United States District Court for the Middle

District of Florida. ECF No. 77. To date, Defendant has not responded to Plaintiffs’ letter. In

light of the motion to quash, Plaintiffs were not able to complete the Ravago deposition by the

December 4, 2020, deadline set by the Court. See Docket Sheet, Minute Entry for 11/04/2020.

The deadline to complete the Ravago deposition is hereby adjourned sine die, pending the

outcome of the motion to quash. Given that this last item of discovery remains outstanding, it

does not make sense for a dispositive motion to be filed at this time; accordingly, the schedule

for briefing Defendant’s forthcoming motion for summary judgment is also adjourned sine die

pending resolution of the motion to quash.

        Because this case cannot proceed until the motion to quash in the Middle District of

Florida is resolved, this matter shall be STAYED until such time as the motion to quash is

decided. Plaintiffs must provide the Court with a status update regarding the proceeding in the

Middle District of Florida by January 11, 2021, and every 30 days thereafter. Once the motion
          Case 7:18-cv-03579-AEK Document 78 Filed 12/11/20 Page 2 of 2


to quash is decided, Plaintiffs shall send a letter to the Court immediately so that the Court can

schedule a conference to set a new schedule in this matter.

Dated: December 11, 2020
       White Plains, New York
                                                      SO ORDERED.


                                                      ___________________________________
                                                      ANDREW E. KRAUSE
                                                      United States Magistrate Judge




                                                 2
